Citation Nr: 1627225	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  11-12 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for myalgia (claimed as muscle pain), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for fibromyalgia (including tremors, joint pain, muscle pain, sleep disturbance, memory/time lapse, headaches, rash, menstrual problems, and sciatic nerve), to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which denied service connection for myalgia and fibromyalgia as due to an undiagnosed illness.  

In an April 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, in February 2015, she withdrew her hearing request.  See 38 C.F.R. § 20.704(d).

The Veteran also initiated appeals of service connection for various other claimed disabilities.  An April 2011 Statement of the Case (SOC) noted 12 issues on appeal, including service connection for a seizure disorder, headaches, myalgia, mitral valve prolapse, a skin condition, respiratory conditions, ulcers and reflux disease, weight gain, chronic fatigue syndrome, sleep apnea, fibromyalgia, and menstrual problems.  However, in a November 2015 written brief presentation, the Veteran's representative from The American Legion indicated that the only two issues on appeal were for myalgia and fibromyalgia.  The American Legion further clarified in June 2016 that the only two issues on appeal before the Board are service connection for myalgia and fibromyalgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for myalgia, fibromyalgia, and/or an undiagnosed illness related to her active service in the Gulf War.  See the August 2007 statement; April 2011 statement.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  

In this case, the Veteran's DD Form 214 shows that she was awarded the Southwest Asia Service Medal.  Service personnel records indicate that she was deployed during the Gulf War, but do not indicate specific dates or country of service.  

The criteria to be awarded the Southwest Asia Service Medal is service in one or more of the following areas:  Persian Gulf, Red Sea, Gulf of Oman, Gulf of Aden, that portion of the Arabian Sea that lies north of 10 degrees north latitude and west of 68 degrees east longitude, and the land areas of Iraq, Kuwait, Saudi Arabia, Oman, Bahrain, Qatar and the United Arab Emirates; or individuals serving in Egypt, Israel, Turkey, Syria and Jordan (including territorial airspace and waters) directly supporting combat operations between Jan. 17, 1991 and Nov. 30, 1995. See http://www.afpc.af.mil/library/factsheets/factsheet.asp?id=7808.

The criteria set forth in 38 C.F.R. § 3.317 are somewhat narrower than the criteria necessary to be awarded the Southwest Asia Service Medal and only includes service in one or more of the following areas:  Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabia Sea, the Red Sea, and the airspace above these locations.  See 38 C.F.R. § 3.317(e)(2) (2015).

Thus, appropriate development should be undertaken to determine the specific dates and location(s) of the Veteran's service during the Gulf War.  

In addition, a "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to:  fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C. § 1117(g); 38 C.F.R. §3.317(b).  The chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317(a)(1)(ii).  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016.  See 76 Fed. Reg. 81,834, 81,836 (2012).

Here, the Veteran was afforded a VA medical examination in May 2011.  The examiner diagnosed fibromyalgia, but did not opine on the nature and etiology of the fibromyalgia.  As such, a medical opinion addendum may be needed.

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and location(s) of the Veteran's active service in the Southwest Asia Theater of Operations during the Gulf War.

If unavailable, notify the Veteran and document in the claims file the steps taken to confirm such service.

2.  If, and only if, the Veteran is not found to have qualifying service in Southwest Asia during the Gulf War, contact the VA examiner who conducted the May 2011 VA general medical examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should state whether it as least as likely as not (50 percent probability or greater) that the previously diagnosed fibromyalgia is caused by or related to service. 

The examiner should give the reasons for the opinion given and support the reasons with accurate facts.  If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such examination(s). 

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




